Case 8:19-cv-02502-VMC-CPT Document 12 Filed 01/02/20 Page 1 of 2 PageID 47




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                          Civil Case Number: 8:19-cv-02502-VMC-CPT

                                                 :
Christopher Chaleman,                            :
                                                 :
                         Plaintiff,              :
       v.                                        :
                                                 :
Hunter Warfield, Inc.,                           :
                                                 :
                                                 :
                         Defendant.              :
                                                 :

                                      NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: January 2, 2020

                                             Respectfully submitted,

                                             By /s/ Matthew Fornaro

                                             Matthew Fornaro, Esq.
                                             Florida Bar No. 0650641
                                             Matthew Fornaro, P.A.
                                             11555 Heron Bay Boulevard, Suite 200
                                             Coral Springs, FL 33076
                                             Telephone: (954) 324-3651
                                             Facsimile: (954) 248-2099
                                             E-mail: mfornaro@fornarolegal.com
Case 8:19-cv-02502-VMC-CPT Document 12 Filed 01/02/20 Page 2 of 2 PageID 48




                                CERTIFICATE OF SERVICE

        I hereby certify that on January 2, 2020, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court for the Middle District of
Florida Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                            By_/s/ Matthew Fornaro ________

                                                    Matthew Fornaro
